O’NIBLL, J.
(dissenting). The language in which the Act 111 of 1890 fixes the penalty for its violation is peculiar, viz:
“Any passenger insisting on going into a coach or compartment to which by race he does not belong, shall be liable to a fine of twenty-five dollars or in lieu thereof to imprisonment for a period of not more than twenty days in the parish prison.” Section 2.
The judge has no discretion with regard to the amount of ¡the fine, to which the guilty party “shall be liable.” But the liability to imprisonment, for a term not exceeding 20 days, is only in lieu of the fine of $25. In nearly all of the statutes making certain acts misdemeanors, the judge is given discretion to impose either a fine or imprisonment, or both the fine and imprisonment. In such cases, of course, the judge may impose a sentence of imprisonment, absolutely, without giving the alternative sentence of paying a fine. In some statutes, the judge is given discretion to impose either a fine or imprisonment, without being expressly empowered to impose both the fine and the imprisonment. In such case, it might be held that the judge has the power to impose absolutely either the fine or the imprisonment, without allowing the guilty party the option of paying the fine or suffering the imprisonment. But the Act 111 of 1890 leaves the judge no discretion whatever, except as to the term of imprisonment for which the guilty party shall be liable in lieu of the fine of $25; The principal or primary liability is the fine of $25, the liability to imprisonment being only “in lieu thereof.” My opinion is that the meaning of the statute is the same as to say that the guilty party shall be liable to a fine of $25, or, in default of his paying'the fine, to imprisonment for a term not exceeding 20 days. For these reasons, I respectfully dissent from the opinion and decree rendered herein.